
	

113 HR 2306 IH: Infant Formula Protection Act of 2013
U.S. House of Representatives
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2306
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2013
			Ms. Meng introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  treat infant formula as adulterated if its use-by-date has
		  passed.
	
	
		1.Short titleThis Act may be cited as the
			 Infant Formula Protection Act of
			 2013.
		2.Expired infant
			 formula
			(a)AdulterationSection 412 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 350a) is amended—
				(1)in paragraph (2),
			 by striking or at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting , or; and
				(3)by adding at the
			 end the following:
					
						(4)such infant formula’s use-by date, as
				specified in the formula’s labeling in accordance with section 107.20 of title
				21, Code of Federal Regulations (or any successor regulations) has
				passed.
						.
				(b)ApplicabilityThe amendment made by subsection (a)
			 applies beginning on the date that is 6 months after the date of enactment of
			 this Act.
			
